Citation Nr: 0434404	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-19 378	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Evaluation of muscle strain of the right lower trapezius and 
rhomboid muscles, evaluated as 20 percent disabling from 
August 22, 2001.



REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Regional Office (RO) has indicated that the veteran 
served on active duty from March 1981 to October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) RO in Milwaukee, 
Wisconsin.


REMAND

The veteran's service medical records reflect that he was 
seen for a complaint of middle to upper back pain of three 
months' duration at the end of 1982 through the beginning of 
1983.  An examination found a sprained right rhomboid with 
spasms in the upper right thorax.  An assessment of muscle 
strain due to a weight lifting injury was made.  He was 
treated with physical therapy.

The veteran was service connected for muscle strain of the 
right lower trapezius and rhomboid muscles in July 2002 with 
an effective date of August 22, 2001.  The RO has rated the 
disability under Diagnostic Code 5302 pertaining to 
disabilities involving muscle group II.  38 C.F.R. §  4.73 
(2004).  The function of the muscles of muscle group II 
involve depression of the arm from the vertical overhead to 
hanging at the side, downward rotation of the scapula, and 
action with muscle group III in forward and backward swing of 
the arm.  

The veteran was afforded two VA examinations in the 
development of his current claim.  However, the examinations 
were limited to findings involving the spine itself.  The 
veteran was not examined for any evidence of disability 
involving his right scapula or arm.  Accordingly, the veteran 
must be afforded an appropriate examination to assess the 
current status of his service-connected disability as it 
involves his right upper back and right upper extremity.

The veteran has not included any treatment records for his 
muscle strain of the right lower trapezius and rhomboid 
muscles since his discharge from service in 1983.  Records of 
any such treatment should be sought.

Accordingly the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated him for 
his service-connected muscle strain.  
After securing the necessary 
releases, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran, 
if any, that have not been 
previously secured, and associate 
them with the claims file.

2.  Thereafter, the RO should 
schedule the veteran for a VA 
examination with an orthopedist to 
determine the nature and severity of 
the veteran's muscle strain.  The 
claims folder is to be made 
available to the examiner for review 
prior to the examination and the 
examiner is requested to acknowledge 
such review in the examination 
report.  All necessary tests and 
studies should be accomplished.  The 
results of any tests or studies must 
be included in the examination 
report.  The examination should 
include a detailed description of 
any pain, loss of power, weakness, 
lowered threshold of fatigue, 
fatigue-pain, impairment of 
coordination, and uncertainty of 
movement.  The examination should 
also include evaluations for 
limitation of motion of the right 
upper extremity.  The examiner 
should also render an opinion as to 
the degree to which pain could 
significantly limit functional 
ability during flare-ups or when the 
upper extremity is used repeatedly 
over a period of time.  A complete 
rationale for any opinion must be 
expressed in the report.

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

